Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT All of the Company’s subsidiaries listed below are wholly owned. Name Jurisdiction of Incorporation or Organization PL-US International LLC Proto Labs, Ltd. PL Euro Services Ltd. PL International UK LLP PL International Holding UK Ltd. PLJ Ltd Proto Labs Distribution Ltd. PL DE Holding GmbH Proto Labs GmbH Proto Labs Eschenlohe GmbH PL FinlandOy Proto Labs AB Proto Labs, G.K. United States United Kingdom United Kingdom United Kingdom United Kingdom United Kingdom United Kingdom United Kingdom Germany Germany Germany Finland Sweden Japan
